DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobowitz et al. (US 4,060,327), hereinafter Jacobowitz, in view of Krstajic et al. (US 2019/0159663), hereinafter Krstajic.

Claim 1: Jacobowitz discloses an autonomous optical sensing device (Fig. 1) comprising:
 	a first spectrometer (12) including a sensing element (44) (Col. 3, Lines 26-29, Col. 4, Lines 4-10); and
 	an optical system (32/36/40) configured to direct ambient light incident from a first direction (if the illumination section 10 is removed, ambient light enters the spectrometer) onto the sensing element (44) of the first spectrometer (12) (Col. 3, Line 68 - Col. 4, Line 10),
	wherein the first spectrometer and the optical system are at least partially encased
12).
 	Jacobowitz does not explicitly disclose a first controller coupled to the first spectrometer and configured to automatically trigger data acquisition by the first spectrometer at selected intervals.
 	Krstajic, however, in the same field of endeavor of optical imaging, discloses an optical sensing device comprising a controller (100) coupled to a spectrometer (64) and configured to automatically trigger data acquisition at selected intervals (30 ms time intervals) (Fig. 1) [0147].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jacobowitz’s sensing device with a controller to automatically trigger data acquisition for the purpose of minimizing errors by achieving consistency and repeatability of the measurements.  

Claim 5: Jacobowitz further discloses wherein the optical system (32/36/40) comprises a first lens assembly (40) having a first value of a selected optical characteristic (longitudinal compression) (Col. 4, Lines 4-10).
 	Jacobowitz does not explicitly disclose wherein the first lens assembly is interchangeable with a second lens assembly having a second value of the selected optical characteristic.
 	However, given the light sources and the type of sample used, adjustments to the configuration of the optical sensing device may need to be made to provide proper focusing at the sensor (44).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jacobowitz’s first lens assembly to be interchangeable with a second lens assembly for the purpose of adapting to different light sources and samples by continuing to focus lines onto the sensor (Col. 4, Lines 4-10).

Claim 6: Jacobowitz further discloses wherein the optical characteristic is a field of view (the first lens assembly 40 is a cylindrical lens for longitudinally focusing the signal within the field of view onto the sensor 44, Col. 4, Lines 4-10).

Claim 11: Jacobowitz discloses an autonomous hyperspectral sensing device (Fig. 1) comprising:
 	a housing (as shown by dashed lines of 12) having a first aperture (30) configured to receive ambient light from a first direction (if the illumination section 10 is removed, ambient light enters the spectrometer);
 	a spectrometer (12) disposed within the housing, the spectrometer (12) including a sensing element (44/36), a spectrometer (12) body having an input slit (30), and an optical element (32/34, 36/38, 40/42) disposed within the spectrometer (12) body and configured to direct light received through the input slit (30) toward the sensing element (44/46) in wavelength-dependent directions (evident by using of gratings 32/34) (Col. 3, Line 68 - Col. 4, Line 10); and
 	an optical system (30) disposed within the housing and configured to direct light received through the first aperture to the input slit (Col. 3, Lines 57-59).
	Jacobowitz does not explicitly disclose an electronic controller disposed within the housing and configured to automatically trigger data acquisition by the spectrometer.
 	Krstajic, however, in the same field of endeavor of optical imaging, discloses an optical sensing device comprising a controller (100) disposed within a housing and configured to automatically trigger data acquisition (Fig. 1) [0147].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jacobowitz’s sensing device with a controller to automatically trigger data acquisition for the purpose of minimizing errors by achieving consistency and repeatability of the measurements.  

Claim 12: Jacobowitz further discloses wherein the optical element 32/34, 36/38, 40/42 of the spectrometer (12) comprises a grating (32/34) (Col. 3, Lines 63-66), but does not explicitly disclose wherein the grating is attached to an inner wall of the spectrometer body.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jacobowitz’s grating to be attached to an inner wall of the spectrometer body for the purpose of minimizing sensing errors due to misalignment and/or vibrations of the optical element.

Claim 13: Jacobowitz further discloses wherein the spectrometer (12) has a spectral domain including a range of 300 nm to 900 nm (267nm to 1200 nm, Col. 4, Lines 39-41).

Claims 2, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobowitz, in view of Krstajic as applied to claims 1 and 11 above, and further in view of Silny (US 2016/0138974) hereinafter Silny.

Claim 2: Jacobowitz is silent with respect to wherein the optical system is further configured to direct ambient light incident from a second direction onto the sensing element of the first spectrometer.
	Silny, however, in the same field of endeavor of imaging spectrometry, discloses an optical sensing device (Fig. 1) configured to direct ambient light from a first direction and ambient light (if an illumination source is removed, then ambient light enters) from a second direction onto a sensing element of a spectrometer (150) (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jacobowitz’s optical system to allow ambient light to enter from two directions for the purpose of allowing for multimodal imaging capabilities that vary in spatial coverage and resolution (Silny, Abstract).

Claim 7: Jacobowitz is silent with respect to a second spectrometer at least partially encased in the common housing. 
 	However, adding a second spectrometer to the housing constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jacobowitz’s sensing device with a second spectrometer for the purpose of allowing for additional measurements to be performed simultaneously.
Jacobowitz is also silent with respect to directing ambient light incident from a second direction onto a sensing element of the second spectrometer.
	Silny, however, in the same field of endeavor of imaging spectrometry, discloses an optical sensing device (Fig. 1) configured to direct ambient light from a first direction and ambient light (if an illumination source is removed, then ambient light enters) from a second direction onto a sensing element of a spectrometer (150) (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jacobowitz’s optical system to allow ambient light to enter from two directions, one direction onto each spectrometer, for the purpose of allowing for multimodal imaging capabilities that vary in spatial coverage and resolution (Silny, Abstract).

Claim 15: Jacobowitz is silent with respect to a second aperture configured to receive ambient light from a second direction different from the first direction.
	Silny, however, in the same field of endeavor of imaging spectrometry, discloses an optical sensing device (Fig. 1) configured to direct ambient light from a first direction and ambient light (if an illumination source is removed, then ambient light enters) from a second direction different from the first direction onto a sensing element of a spectrometer (150) (Abstract).
Abstract).
 	In Jacobowitz’ modified optical system, it is evident that the optical system is further configured to direct light received through the second aperture to the input slit.

Claims 3 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobowitz, in view of Krstajic and Silny as applied to claims 2 and 15 above, and further in view of Schuurmans et al. (US 2008/0094623) hereinafter Schuurmans.

Claim 3: Jacobowitz is silent with respect to an optical modulator at least partially encased in the common housing.
 	Schuurmans, however, in the same field of endeavor of optical analysis systems, discloses an optical sensing device comprising an optical modulator (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jacobowitz’s optical sensing device with an optical modulator for the purpose of allowing for easy calibration of the device. 
 	It is evident then, in Jacobowitz’s modified device, that the optical modulator is configured to modulate incoming light (inherent function of modulator), including the ambient light incident from the second direction.

Claim 16: Jacobowitz is silent with respect to an optical modulator configured to modulate light received through the second aperture.
Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jacobowitz’s optical sensing device with an optical modulator for the purpose of allowing for easy calibration of the device. 
 	It is evident then, in Jacobowitz’s modified device, that the optical modulator is configured to modulate incoming light (inherent function of modulator), including the light received through the second aperture before the light received through the second aperture is received at the input slit.

Claim 17: Jacobowitz, in view of Krstajic and Schuurmans, further discloses wherein the optical modulator is disposed within the housing (evident since the optical modulator is part of Schuurmans’ spectroscopic system, Abstract).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobowitz, in view of Krstajic and Silny as applied to claim 2 above, and further in view of Gotsmann et al. (US 2015/0308891) hereinafter Gotsmann.

Claim 4: Jacobowitz is silent with respect to an optical polarizer at least partially encased in the common housing.
 	Gotsmann, however, in the same field of endeavor of optical spectrometry, discloses an optical sensing device comprising an optical polarizer (6) configured to polarize incident light [0040].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jacobowitz’s sensing device with an optical polarizer for the purpose of transmitting only polarized light to the sensing element and therefore increasing the signal to noise ratio.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobowitz, in view of Krstajic and Silny as applied to claim 1 above, and further in view of Ciurczak et al. (US 2004/0133086) hereinafter Ciurczak.

Claim 8: Jacobowitz is silent with respect to a second controller.
 	However, a first controller coupled to the first spectrometer and a second controller coupled to the second spectrometer constitute a mere duplication of parts. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jacobowitz’s sensing device with a second controller coupled to the second spectrometer for the purpose of minimizing errors by achieving consistency and repeatability of the measurements.  
In Jacobowitz’s modified sensing device, the second controller is configured to automatically trigger data acquisition by the second spectrometer at selected intervals (30 ms time intervals) (Krstajic, Fig. 1, [0147]). 
Jacobowitz is silent with respect to controlling transmission of data to a remote server by an onboard data processing system.
	Ciurczak, however, in the same field of endeavor of optical spectroscopy, discloses a sensing device (Fig. 23A) comprising a spectrometer (21) disposed within a housing, wherein a transmitter (230) is also disposed in the housing and wherein an electronic controller is configured to control the transmitter (230) to transmit data acquired by the spectrometer (21) to a remote device (231) [0182].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jacobowitz’s sensing device with a transmitter for the purpose of providing wireless communication to a remote central location (Ciurczak [0182]), so that the 

Claim 9: Jacobowitz does not explicitly disclose wherein the second controller is configured to wake the data processing system from a standby mode at predetermined intervals.
 	However, Krstajic has already disclosed triggering data acquisition at selected intervals (30 ms time intervals) (Krstajic, Fig. 1, [0147]).  Outside of these intervals, the Examiner takes Official notice that is well known to enter a standby mode to reduce power consumption.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jacobowitz’s second controller to wake up the data processing system at predetermined intervals for the purpose of reducing overall power consumption and increasing the useful life of the sensing device.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobowitz, in view of Krstajic as applied to claim 11 above, and further in view of Ciurczak.

Claim 14: Jacobowitz is silent with respect to a transmitter disposed at least partially within the housing.
 	Ciurczak, however, in the same field of endeavor of optical spectroscopy, discloses a sensing device (Fig. 23A) comprising a spectrometer (21) disposed within a housing, wherein a transmitter (230) is also disposed in the housing and wherein an electronic controller is configured to control the transmitter (230) to transmit data acquired by the spectrometer (21) to a remote device (231) [0182].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jacobowitz’s sensing device with a transmitter for the purpose of providing wireless communication to a remote central location (Ciurczak [0182]), so that the 


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896